Exhibit 10.1

 


 


 


 


 


 


 
STOCK PURCHASE AGREEMENT
 
by and among
 
UNITED E-SYSTEMS, INC.
 
NETCOM DATA SOUTHERN CORP.
 
and
 
STOCKHOLDERS OF NETCOM DATA SOUTHERN CORP., NAMED HEREIN
 
DATED AS OF AUGUST 22, 2008




 

 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 


This STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of August 22, 2008 by
and among United E-Systems, a Nevada corporation (“UES” or “Buyer”), NetCom Data
Southern Corp.,  a Georgia corporation (the “ NDS”) and the stockholders of NDS
named on the signature page hereof (the “Stockholders”).
 
WHEREAS, NDS is in the business of procuring and selling, credit card processing
and ACH services (the “Business”);
 
WHEREAS, UES desires to acquire, and the Stockholders have agreed to sell, all
of the issued and outstanding capital stock of NDS pursuant to the terms and
conditions contained in this Agreement: and
 
WHEREAS, the parties to this Agreement desire to make certain representations,
warranties and covenants in connection with the purchase and sale of all of the
capital stock of NDS.  Terms used in this Agreement shall have the meanings
assigned in Article XIII of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
AGREEMENT TO PURCHASE AND SELL STOCK
 
1.1           Agreement to Purchase and Sell Stock.   Subject to the terms and
conditions set forth in this Agreement, at the Closing (as defined herein), each
Stockholder shall sell and deliver to Buyer, and Buyer shall purchase from each
Stockholder, for the consideration provided in Section 2.1 hereof, that number
and class of shares of capital stock of NDS set forth opposite the name of such
Stockholder on Schedule 1.1 attached hereto (the “Stock”) (representing, as to
each Stockholder, all shares of capital stock of NDS to be owned, of record
and/or beneficially, immediately prior to the Closing by each such Stockholder
after giving effect to the exercise, exchange, conversion and/or termination, in
full of all outstanding rights, option, warrants and other securities of NDS
owned, of record and/or beneficially, by each such Stockholder that are directly
or indirectly, exercisable or exchangeable for or convertible into, capital
stock of NDS which exercise, exchange, conversion and/or termination shall be a
condition precedent the Closing) and any and all rights and benefits incident to
the ownership thereof, free and clear of all encumbrances


1.2           Method of Conveyance.  The sale, transfer, and delivery of the
Stock by the Stockholders to Buyer in accordance with Article I hereof shall be
effected by the Stockholders’ delivery of certificates representing the Stock of
NDS to Buyer at the Closing together with stock transfer powers duly executed in
blank for transfer thereof, together with all transfer tax stamps (if any)
required.
 
 
-1-

--------------------------------------------------------------------------------

 

ARTICLE II
 
CONSIDERATION
 
2.1           Purchase Price Determination.
 
(a)           At Closing, UES shall pay to the shareholders of NDS in exchange
for all of their shares in NDS.  The following consideration (“Purchase Price”):
 
(i)           $320,000 cash payable within 7 business days following Closing;
 
(ii)           A promissory note (“Note”) in the amount of $2,720,000.00 bearing
simple interest at 5.5% per annum for one year and 9.5% per annum thereafter,
with interest only payments due monthly;
 
(iii)           7,800,000 shares of UES’ common stock (“Issued Stock”).
 
(b)           UES intends to offer its shares through a private placement
(“Share Offering”) which it would like to close within twelve months after the
Closing.  If the Share Offering is closed and raises at least $6,000,000 within
twelve months after the Closing or at any time thereafter, UES will pay
$2,500,000 principal on the Note within 10 days after receiving the proceeds
from the Share Offering.  In the event the Share Offering is not closed within
twelve months after the Closing, UES shall continue paying interest payments on
the Note and will make the following principal payments together with the
principal payments set forth on Exhibit A:  $180,000 principal payment to be
paid on or before the first anniversary of the Closing, and $180,000 principal
payment to be paid on or before the second anniversary of the Closing.  Interest
and principal shall continue to be paid to the shareholders of NDS until the
earlier of the date of the Note is repaid in full or the successful completion
of the Share Offering.
 
2.2           Manner of Payment.
 
(a)           Subject to the conditions set forth in this Agreement and subject
to the adjustment provided in Section 3.1 below, the Purchase Price to be paid
for the Stock shall be paid in a combination of cash, promissory note(s), and
common shares of UES with the cash portion paid by wire transfer or certified
check, the note portion to be paid by delivery of the promissory note, and the
share portion to be accomplished by physical delivery of share certificates to
the Escrow Agent for the Escrow Shares (as defined below) and to UES for the
balance of the Issued Stock, with all such consideration (other than the Escrow
Shares) to be delivered to each Stockholder ratably in accordance with his
ownership percentage in NDS as set forth in Schedule 1.1 hereto.
 
ARTICLE III
 
PURCHASE PRICE ADJUSTMENT
 
3.1           Purchase Price Adjustment.  The Purchase Price shall be subject to
a post Closing adjustment.  The average monthly revenues of NDS for the six (6)
calendar month period ending with the calendar month that ends immediately prior
to Closing shall be the “Base Net Revenue Amount” and the average monthly
revenues of NDS for the six (6) calendar month period commencing with the
calendar month that starts immediately after Closing will be the “New Net

 
-2-

--------------------------------------------------------------------------------

 

Revenue Amount.”  For this purpose the Base Net Revenue Amount and the New Net
Revenue Amount shall be computed based upon the total gross receipts from all
lines of NDS business, reduced by the amount of the agent commission costs,
service vendor costs, and equipment costs provided to customers that are
directly related to the revenue amounts and for the period computed, except that
no revenue and expenses related to business delivered to NDS by Scott
Howsare/First Choice Technologies shall be included in this computation for
determining any post Closing adjustment.  If the New Net Revenue Amount is more
than 5% (“Agreed Attrition”) less than the Base Net Revenue Amount, the purchase
price shall be subject to adjustment as follows:


(a)           For each dollar that the Base Net Revenue Amount exceeds the sum
of the New Net Revenue Amount and the product of Base Net Revenue Amount times
the Agreed Attrition, the purchase price will be reduced by four ($4.00)
Dollars.  For example if the Base Net Revenue Amount is $100,000, the New Net
Revenue Amount is $85,000 and the Agreed Attrition is 5%, the adjustment would
be computed as follows: $100,000-(85,000+5%*$100,000) = $10,000.  Adjustment =
4*$10,000 = $40,000.


(b)           The reduction in purchase price, if any, shall be applied solely
against the Issued Stock based on a price of $.15625 a share


(c)           The parties agree that at Closing, 7,800,000 shares of common
stock (“Escrow Shares”) in UES shall be placed in escrow with Berenbaum,
Weinshienk & Eason, P.C. (“Escrow Agent”) as security for any adjustments,
pursuant to an Escrow Agreement (“Escrow Agreement”) in the form attached hereto
as Exhibit E.  Any adjustment to the Purchase Price will be satisfied solely
from the Escrow Shares and any portion of the adjustment in excess of the Escrow
Shares will be ignored.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF NDS
 
Except as set forth in the Disclosure Schedule attached to and made a part of
this Agreement (the “Disclosure Schedule”), which identifies exceptions by
specific Section references, the Stockholders and NDS hereby make the following
representations and warranties to Buyer:
 
4.1           Corporate Organization.
 
(a)           NDS is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation and has all requisite
power and authority to carry on its Business as it is now being conducted and to
own, lease and operate its properties where such properties and assets are now
owned, leased or operated.  Accurate and complete copies of the Articles of
Incorporation and Bylaws of NDS, with all amendments thereto, have been
delivered by the Stockholders to Buyer.  NDS has not been known by any other
corporate name since its inception nor has it sold inventory under any other
name nor has it been the surviving corporation of a merger or consolidation or
acquired all or substantially all of the assets of any business or person during
the period since inception.
 
 
-3-

--------------------------------------------------------------------------------

 

(b)           NDS is duly qualified or licensed to do business as a foreign
corporation in good standing in each jurisdiction where the ownership or
operation of its properties or conduct of the Business requires such
qualification.  Each such jurisdiction is set forth in Schedule 4.1(b).
 
(c)           Except for Netcom Data Corp., as described below, NDS has no
direct or indirect subsidiaries or any direct or indirect interest by stock
ownership or otherwise in any corporation, partnership, joint venture,
association, organization, business enterprise, limited liability company or
other entity.
 
4.2           Authorization.  The Stockholders and NDS have all requisite power
and authority to execute, deliver, and perform their obligations under this
Agreement. Except for Board Resolutions approving the transactions, no further
corporate act or proceeding on the part of NDS is necessary to authorize this
Agreement or the other Closing Documents or the consummation of the transactions
contemplated hereby and thereby.  This Agreement and the other Closing Documents
have been duly executed and delivered by NDS and each of the Stockholders who is
a party thereto and this Agreement and the other Closing Documents each
constitutes a valid and binding agreement of NDS and each of the Stockholders
who is a party thereto, enforceable against NDS and such Stockholders in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally, and by general equitable principles affecting the availability
of equitable relief.
 
4.3           No Violation; Consents.
 
(a)           Neither the execution and delivery of this Agreement or the other
Closing Documents, nor the consummation by the Stockholders or NDS of the
transactions contemplated hereby and thereby (i) will violate any statute, law,
rule, regulation, order, writ, injunction or decree of any court or
administrative agency, regulatory agency or commission or other governmental
authority or instrumentality (each a “Governmental Entity”) applicable to the
Stockholders or NDS, (ii) will violate or conflict with, or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or will result in the termination of, or accelerate the
performance required by, or result in or allow the creation of any lien,
security interest, charge or encumbrance upon any of the assets of NDS, under
any term or provision of (x) the Articles of Incorporation or Bylaws of NDS or
(y) any contract, commitment, understanding, arrangement, agreement, or
restriction of any kind or character to which the Stockholders or NDS is a
party, or by which the Stockholders or NDS, or any of their respective assets or
properties may be bound.
 
(b)           Except for such filings, authorizations, consents, or approvals as
may be set forth in Schedule 4.3(b), no consents or approvals of, or filings or
registrations with, any court, Governmental Entity, or with any third party are
necessary in connection with the execution and delivery by NDS and the
Stockholders of this Agreement and the consummation by NDS and the Stockholders
of the transaction contemplated hereby, and such execution, delivery, and
consummation will not constitute a default (with or without the passage of time
and/or the giving of notice) under any contract, agreement, or Lease to which
NDS is a party or give the other party to any such contract, agreement, or lease
a right of termination.
 
4.4           Capitalization of NAS.  NDS has 100,000 shares of authorized
capital stock consisting of 100,000 shares of common stock, no par value, of
which 50,000 shares of common stock are issued and outstanding and no shares are
held as treasury shares.  No shares of preferred
 
 
-4-

--------------------------------------------------------------------------------

 

stock are authorized.  All of the shares of the Stock are validly issued, fully
paid and non-assessable.
 
4.5           Ownership of the Stock.
 
(a)           The Stockholders are the record and beneficial owners and holders
of shares of capital stock set forth after their names on Schedule 1.1 hereto,
which is all of the issued and outstanding capital stock of NDS, all of which is
held free and clear of all liens, encumbrances, charges, and assessments of any
nature.  The Stock is not subject to any restrictions with respect to
transferability.  The Stockholders have full power and authority to assign and
transfer the Stock to Buyer in accordance with the terms of this Agreement
without obtaining the consent or approval of any other Person or Governmental
Entity, and the delivery of the Stock to Buyer pursuant to this Agreement will
transfer valid title thereto, free of all liens, encumbrances, charges and
assessments of any kind.  The Stockholders acquired all the Stock from NDS.
 
(b)           There are no outstanding warrants, options, contracts, calls,
commitments, agreements, or demands of any character relating to the Stock, and
there are no outstanding securities or other instruments convertible into or
exchangeable for shares of capital stock of NDS, and there are no commitments to
issue such securities or instruments.
 
(c)           The Stockholders do not have any claim against, nor is any
Stockholder a creditor of, NDS, except for accrued and unpaid compensation in
amounts not to exceed those set forth in Schedule 4.5(c).
 
4.6           Netcom Data Corp.  Netcom Data Corp. (“NDC”) is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Georgia and has all requisite power and authority to carry on its business as
now being conducted and to own, lease, and operate its properties where such
properties and assets are now owned, leased, or operated.  Accurate and complete
copies of the Articles of Incorporation and Bylaws of NDC, and all amendments
thereto, have been delivered by the Stockholders to the Buyer.  NDC has not been
known by any other corporate name since its inception nor has it sold inventory
under any other name, nor has it been the surviving corporation of a merger or
consolidation or acquired all or substantially all of the assets of any business
or person during the period since its inception.  NDC is duly qualified and
licensed to do business as a foreign corporation and in good standing in each
jurisdiction where the ownership or operation of its properties or the conduct
of its business requires qualification.  Each such jurisdiction is set forth in
Schedule 4.6.  NDC has no direct or indirect subsidiaries or any direct or
indirect interest by stock ownership or otherwise in any corporation,
partnership, joint venture, association, organization, business enterprise,
limited liability company, or other entity.  NDC has 250 shares of Common Stock
outstanding, all of which are owned by NDS, free and clear of all liens,
encumbrances, charges, and assessments of any nature.  NDC has no other
outstanding shares of common stock, preferred stock, or other equity securities,
has no outstanding warrants, options, contracts, calls, commitments, agreements,
or demands of any character relating to its stock, has no outstanding securities
or other instruments convertible into or exchangeable for shares its stock and
has no commitments to issue such securities or instruments.  The Stockholders
and NDS make the same representations and warranties with respect to NDC as they
make with respect to NDS under Sections 4.7 through 4.30 of this Agreement with
any items set forth in the Schedules under such Sections to indicate whether
they refer to NDS or NDC.
 
 
-5-

--------------------------------------------------------------------------------

 

4.7           Financial Statements.
 
(a)           The Stockholders have delivered to Buyer audited balance sheets of
NDS as of December 31, 2006 and December 31, 2007, and the related
audited statements of income, changes in stockholders’ equity, and cash flow for
the year-end December 31, 2006, and December 31, 2007, together with the report
thereon of Forbes & Company, PC, independent certified public accountants (the
“Financial Statements”).
 
(b)           The Financial Statements and notes are complete and correct, are
prepared in accordance with GAAP, and fairly present the financial condition and
results of operations, changes in stockholders’ equity and cash flow of NDS as
at the respective dates of, and for the periods referred to in, the Financial
Statements and reflect the consistent application of such accounting principles
throughout the periods involved, except as disclosed in the notes thereto.  No
financial statements of any Person other than NDS are required by GAAP to be
included in the Financial Statements of NDS.
 
4.8           No Undisclosed Liabilities.  Except as reflected in the Financial
Statements and except for current liabilities and obligations incurred in the
ordinary course of business consistent with past practice since December 31,
2007, NDS does not have any material obligation or liability, whether absolute,
accrued, contingent or otherwise.  There are no facts in existence that might
reasonably serve as the basis for any liability or obligation of NDS that is not
fully disclosed in this Agreement and the Schedules thereto.   NDS has not
received any notice from any trade creditors or others that delinquency on
payment obligations has become or will become the basis for termination of any
business relationships.
 
4.9           Interim Operations.  Since December 31, 2007 (the “Financial
Statement Date”), the Business of NDS has been conducted only in the ordinary
and usual course of business consistent with past practice.  Without limiting
the generality of the foregoing, except as reflected in the Financial
Statements, NDS has not since the December 31, 2007, Financial Statement Date:
 
(a)           suffered any material adverse change in financial condition,
business, assets, operations, or prospects, or suffered any uninsured casualty
loss or damage with respect to any of its assets in excess of $20,000 in the
aggregate;
 
(b)           sold, transferred, or otherwise disposed of any of its properties
or assets except in the ordinary and usual course of business and consistent
with past practice;
 
(c)           paid any dividend or made any distribution with respect to the
Stock;
 
(d)           made any change in any method of accounting or accounting
principle; or
 
 
(e)
failed to maintain its books, accounts and records in its usual, regular and
ordinary manner and in accordance with GAAP consistently applied.

 
4.10        Compliance with Laws.
 
(a)           Compliance.  NDS is in compliance with all Laws applicable to the
Business, except for such noncompliance that does not, individually or in the
aggregate, have a Material Adverse
 
 
-6-

--------------------------------------------------------------------------------

 

Effect.  All material reports and returns required by law to be filed by NDS
with any Governmental Entity on or before the date hereof have been filed.  NDS
has never received any notice from any Governmental Entity claiming violation of
any Laws.  NDS has complied with all applicable state and federal securities
Laws in connection with the sale or resale of all equity interests in NDS.  The
Stockholders do not know of any reason why NDS will not or may not be able to
continue the Business, as presently conducted or as proposed to be conducted
after the Closing.
 
(b)           Licenses and Permits. NDS has all material governmental licenses
and permits required for the conduct of the Business as currently conducted and
is in compliance in all material respects with all such permits and
licenses.  All such licenses and permits are described in Schedule 4.10(b) and
are in full force and effect.
 
4.11         Environmental Matters.
 
(a)           There have not been any activities, events or conditions in, on or
under NDS Real Property or any other real property which has been owned, leased,
occupied or under the control of NDS (for purposes of this Section 4.11,
collectively, the “Real Property”) at any time the Real Property was owned,
leased, occupied, or controlled by NDS or at any time prior thereto, involving
the presence, handling, use, generation, treatment, storage, or disposal of any
Hazardous Substances in violation of, or subject to any unsatisfied material
liability under, applicable Environmental Laws.
 
(b)           There have not been any Releases or threatened Releases of any
Hazardous Substances at, to or from any of the Real Property (including without
limitation any such Releases at any other property of any Hazardous Substances
generated by NDS at any time since the Real Property has been owned, leased,
occupied, or controlled by NDS) or at any time prior thereto that (i) is or was
in material violation of applicable Environmental Law to the extent that such
Environmental Laws provide applicable standards defining acceptable levels of
Hazardous Substances; (ii) in the absence of such applicable standards, could
reasonably be expected to give rise to an action to compel an investigation or
cleanup or to pay civil administrative fines, penalties or other damages; or
(iii) could reasonably be expected to result in the imposition of a lien or
claim being attached to any Real Property that could have a Material Adverse
Effect on NDS.
 
(c)           (i) NDS has been at all times and is now in compliance with all,
and has not received notice that it is otherwise subject to any unsatisfied
liability under any, Environmental Laws; (ii) there is no pending or threatened
litigation, investigation or enforcement action, administrative order or notice
of violation brought under any Environmental Law concerning any of NDS’
operations or the Real Property; and (iii) NDS has not received any unsatisfied
request for information, notice of claim, demand or other notification or
allegation that it is or may be potentially responsible for any threatened or
actual Release of Hazardous Substances.
 
(d)           None of the Real Property is listed, or proposed for listing on
the National Priority List pursuant to CERCLA or any inventory or similar list
of hazardous waste disposal sites maintained by any state or local agency, for
which NDS has received notice that it is considered to be a potentially
responsible party or otherwise may face liability.
 
 
-7-

--------------------------------------------------------------------------------

 

(e)           Schedule 4.11 contains a complete list of all environmental audits
or reports regarding the Real Property since formation of NDS, and the
Stockholders have made copies of all such audits or reports available to Buyer.
 
4.12       Title to and Condition of Properties.
 
(a)           Real Property.  NDS does not own any real property.  NDS has
delivered to Buyer a true and correct copy of and Schedule 4.12(a) sets forth a
description of, each lease of real property to which NDS is a party (the
“Leases”).  Each Lease is valid and in full force, and there does not exist any
default or event that with notice or lapse of time, or both, would constitute a
default by NDS under any Lease.  NDS has not assigned, subleased, or conveyed
any interest in any Lease or the premises covered thereby to any third
party.  All the buildings, fixtures, and leasehold improvements used by NDS in
the Business are located on the Real Property.  The improvements on the Real
Property are not in violation of any applicable Laws or similar regulatory
requirements or zoning requirements, the violation of which would in any way
impair the use of any such improvement in the manner presently used by NDS.  No
claim of adverse possession is pending or, to the Stockholders’ or NDS’
knowledge, threatened against any portion of the Real Property.  The rights and
privileges of NDS under the Leases are sufficient to permit NDS to conduct the
Business as currently conducted.  No consent of a landlord or any other consent
is required under any of the Leases in connection with the consummation of the
transactions contemplated by this Agreement and such consummation will not
constitute a default under (with or without the passage of time and/or the
giving of notice) or give a landlord the right to terminate any of the Leases.
 
(b)           Personal Property.  NDS has good and marketable title to or holds
valid leasehold interests in all equipment, machinery, furniture, fixtures and
other tangible personal property listed on Schedule 4.12(b), and such property
constitutes all of the personal property currently in existence which is being
used in connection with the Business.  All of such personal property is located
at the Real Property and reflected on the Financial Statements. None of such
personal property is subject to any lien, encumbrance or security interest or to
any contract of sale, except inventory to be disposed of in the ordinary course
of business consistent with past practice.  The equipment, machinery, furniture
and fixtures used or necessary in the operation of the Business of NDS (i) are
not subject to any commitment or arrangement for their use by any Person other
than NDS, (ii) are in good operating condition and repair, reasonable wear and
tear excepted, and (iii) are usable for the purposes for which they are
intended.  NDS holds valid and binding lease agreements for all personal
property that is used in and material to the business of NDS and that is not
owned by NDS.
 
 (c)           No Condemnation or Expropriation.  Neither the whole nor any
portion of any property or assets of NDS or the Real Property is subject to any
governmental decree or order directing or authorizing the sale, condemnation,
expropriation or other taking of such property or assets by any Governmental
Entity, with or without payment of compensation therefore, nor, to the knowledge
of NDS, is any such governmental action threatened.
 
4.13        Contracts and Commitments.
 
(a)           Real Property Leases.  Except for the Leases, which are described
in Schedule 4.13(a), NDS is not a party to any lease of real property, whether
as lessor or lessee.
 
 
-8-

--------------------------------------------------------------------------------

 

(b)           Material Contracts.  Schedule 4.13(b) contains a complete list of
all leases of personal property and all Contracts (other than Agent Contracts
referred to in Section 4.13(d)) to which NDS is a party of any nature:  (i) that
involve consideration or other expenditures in excess of $5,000; (ii) that
require performance over a period of more than thirty (30) days; (iii) that are
so burdensome as to have a Material Adverse Effect; or (iv) that are otherwise
material to the Business of NDS.  Each Contract listed on Schedule 4.13(b) is in
full force and effect and is a legal, valid, and binding contract of NDS.  NDS
does not have any present expectation or intention of not fully performing any
material obligation of any Contract listed on Schedule 4.13(b).
 
(c)           Purchase Commitments. NDS has no purchase commitments for
inventory items or supplies other than in the ordinary course of NDS’s Business.
 
(d)           Agent Contracts.  Schedule 4.13(d) contains a correct and current
list of all contracts between NDS and independent sales organizations and
independent sales agents (“Agent Contracts”).  Each Agent Contract listed on
Schedule 4.13(d) is in full force and effect and is a legal, valid, and binding
contract of NDS and the other party(ies) (“Sub-Agents”) thereto.  Except as
indicated Schedule 4.13(d), NDS has no information and is not aware of any facts
indicating that any of these Sub-Agents intend to cease doing business with NDS
or materially alter the amount of the business that they are presently doing
with NDS.  NDS shall provide copies of all new Agent Contracts entered into
after the date hereof and prior to Closing and all such new Agent Contracts
shall be added to Schedule 4.13(d) as of the Closing Date. Except for the Agent
Contracts listed on Schedule 4.13(d), NDS has no forward obligations under
consulting or other service agreements or contracts with independent sales
organizations or sales agents.
 
(e)           Powers of Attorney.  NDS has not given a power of attorney, which
is currently in effect, to any Person for any purpose whatsoever.
 
(f)           Contracts with Affiliates.  NDS does not have any Contract with
any Affiliate that is not cancelable by NDS on notice of not longer than thirty
(30) days, without liability, penalty or premium of any nature or kind.
 
(g)           Contracts With Employees; Best Efforts.  NDS does not have any
collective bargaining or employment agreements, non-disclosure or
non-competition agreements, or any agreements that contain any severance or
termination pay, liabilities, or obligations, or any bonus, vacation, deferred
compensation, stock purchase, stock option, profit sharing, pension, retirement,
or other Employee Benefit Plans not otherwise disclosed in the December 31,
2007, Financial Statements, a copy of which has been delivered to Buyer.  The
Stockholders shall use his best efforts to assist Buyer to retain the employment
by NDS of those key employees desired by Buyer, including Bill Plummer, Michael
Plummer, and Beverly Plummer.
 
(h)           Contracts Subject to Renegotiation or Termination.  NDS is not a
party to any Contract that is subject to renegotiation or as to which NDS or the
Stockholders have been advised that the Contract will be terminated.
 
(i)           Loan Agreements and Guarantees.  Except as set forth on
Schedule 4.13(i), NDS is not obligated under any loan agreement, promissory note
or other evidence of indebtedness as a signatory, guarantor or otherwise and has
not otherwise guaranteed the performance by any person or entity of the
obligations of such person or entity under any Contract or other agreement.
 
 
-9-

--------------------------------------------------------------------------------

 

(j)           Joint Ventures.  NDS is not a party to any joint venture contract,
partnership arrangement, or other agreement involving a sharing of profits,
losses, costs or liabilities by NDS with any other party.
 
(k)           Restrictive Covenants.  NDS is not a party to any Contract
containing covenants that in any way purport to restrict NDS’ business activity
or purport to limit the freedom of NDS to engage in any line of business or to
compete with any person.
 
(l)            No Default.  NDS is not in default under the Leases, any other
material lease, or any Contract, nor has any event occurred, which through the
passage of time or the giving of notice, or both, would constitute a default by
NDS, or cause the acceleration of any of NDS’ obligations thereunder, or result
in the creation of any material lien, encumbrance or restriction on any of the
assets of NDS.  To the knowledge of the Stockholders or NDS, no third party is
in default under any material lease or Contract to which NDS is a party, nor has
any event occurred that, through the passage of time or the giving of notice, or
both, would constitute a default thereunder.
 
4.14        Labor Matters.  NDS has not experienced any labor disputes, union
organization attempts or any work stoppage due to labor disagreements in
connection with its business.  The Stockholders and NDS represent and warrant
that: (a) there is no unfair labor practice charge or complaint against NDS
pending before the National Labor Relations Board or any Governmental Entity;
(b) there is no labor strike, dispute, written request for representation,
slowdown, or stoppage currently pending or threatened against NDS (including
without limitation any organizational drive); (c) no written inquiry concerning
representation of NDS employees has been received by NDS and the Stockholders
have no knowledge of any questions having been raised with respect thereto; (d)
there is no labor grievance which, if determined adversely to NDS could have a
Material Adverse Effect; (e) no arbitration proceeding arising out of or under
any collective bargaining agreement to which NDS is a party is pending, nor do
the Stockholders have any knowledge of any basis therefore; and (f) there are no
administrative charges or court complaints against NDS concerning alleged
employment discrimination or other employment-related matters pending or
threatened before the U.S. Equal Employment Opportunity Commission or any state
or federal court or agency.
 
4.15       Employee Benefit Plans.
 
(a)           Schedule 4.15 sets forth a true and complete list of all written
and oral Employee Benefit Plans to which NDS is a party, or under which NDS has
any obligations, present or future (other than obligations to pay current wages,
salaries, or sales commissions terminable on notice of thirty (30) days or less)
in respect of, or which otherwise cover or benefit, any of the current or former
officers, employees, or sales representatives (whether or not employees) of NDS,
or their beneficiaries.  NDS has delivered or made available to Buyer true and
complete copies of all documents, as they may have been amended to the date
hereof, embodying the terms of the Employee Benefit Plans.
 
(b)           Except for the Employee Benefit Plans identified in Schedule 4.15,
no Employee Benefit Plan is an “employee pension benefit plan,” “employee
welfare benefit plan” or “employee benefit plan” within the meaning of Sections
3(1), 3(2) and 3(3) of ERISA.  Except as set forth on Schedule 4.15, no Employee
Benefit Plan which the Stockholders or any ERISA Affiliate (as hereinafter
defined) has maintained or contributed to is subject to Title IV of ERISA or
Section 412
 
 
-10-

--------------------------------------------------------------------------------

 

of the Code.  For purposes of this Section 4.15, the term “ERISA Affiliate”
shall mean a trade or business (whether or not incorporated) which is under
common control with NDS within the meaning of Sections 414(b) and 414(c) of the
Code or the regulations promulgated thereunder.
 
(c)           NDS is not a “leasing organization” within the meaning of Section
414(n)(2)(A) and has not under the Code maintained a plan, in its capacity as a
leasing organization, that meets the safe harbor requirements of
Section 414(n)(5) of the Code, and NDS has not made any representations
(including oral representations) with respect to the existence of such a plan to
any customers, clients, employees, or any other Person. NDS does not maintain
nor has maintained any “voluntary employees’ beneficiary association” within the
meaning of Section 501(c)(9) of the Code.
 
(d)           Each Employee Benefit Plan described on Schedule 4.15 is in full
force and effect, is being maintained in all material respects in accordance
with its terms and there are no material actions, suits, or claims pending
(other than routine claims for benefits), or, to the best of NDS’ or
Stockholders’ knowledge, threatened, against any Employee Benefit Plan or
against NDS, administrators, fiduciaries, accountants, actuaries, attorneys, or
other third-party service providers (collectively, the “Service Providers”) with
respect to an Employee Benefit Plan.  NDS and the Service Providers have
performed all material obligations required to be performed by them under, and
are not in default under or in violation of, any Employee Benefit Plan, in any
material respect, and NDS and the Service Providers are in compliance in all
material respects with all Laws applicable to the Employee Benefit Plans,
including, without limitation, ERISA and the Code.  With respect to each
Employee Benefit Plan, NDS has delivered or made available to Buyer true and
complete copies of the following documents where applicable:  (i) the most
recent annual report (Form 5500 series) and accompanying schedules filed with
the IRS, and any financial statement and opinion required by Section 103(a)(3)
of ERISA; (ii) the most recent determination letter issued by the IRS and any
pending request for a determination letter; (iii) the most recent summary plan
description and all modifications; and (iv) the text of each Employee Benefit
Plan and of any trust, insurance or annuity contract maintained in connection
therewith.  Neither NDS nor any other “party-in-interest”, as defined in Section
3(14) of ERISA, has engaged in any “prohibited transaction,” as defined in
Section 406 of ERISA, which could subject any Employee Benefit Plan, NDS, the
Stockholders or Buyer, or any officer, director, partner or employee of NDS or
Buyer, or any fiduciary of any Employee Benefit Plan to a material penalty or
excise tax imposed under Section 502(i) of ERISA and Section 4975 of the Code.
 
(e)           NDS is not a party to any agreement to provide nor does it have an
obligation to provide (except pursuant to Section 162(k) of the Code with
respect to tax years beginning before January 1, 1989 and Section 4980B of the
Code thereafter) any individual with any retirement, medical or life insurance
benefit following his or her retirement, death or termination of employment. NDS
and all ERISA Affiliates have complied in all material respects with all their
obligations under Section 162(k) and Section 4980B of the Code.
 
(f)           Neither NDS, the Stockholders, any Employee Benefit Plan or
Service Provider has breached any obligation to any plan participant,
beneficiary or other Person under any provision of ERISA or any other applicable
legal requirements to pay benefits with respect to or in connection with any
Employee Benefit Plan. NDS is not delinquent or in arrears with respect to any
contributions due under any Employee Benefit Plan.
 
 
-11-

--------------------------------------------------------------------------------

 

(g)           Each funded Employee Benefit Plan that is a “pension plan” as
defined in Section 3(2) of ERISA that is intended to be a qualified plan is
qualified under Section 401(a) of the Code, and the trust maintained in
connection with such Employee Benefit Plan has received a determination letter
from the IRS that its trust is exempt from Tax under Section 501(a) of the
Code.  No event has occurred that will or could give rise to disqualification or
loss of Tax-exempt status of any such Employee Benefit Plan or trust under Code
Sections 401(a) or 501(a).  No event has occurred that could subject any such
Employee Benefit Plan to any material Tax under Section 511 of the
Code.  Determination letters relating to any required amendments for any law
change have been applied for and received within the period prescribed by law
for each such required change.
 
(h)           Each Employee Benefit Plan can be terminated by NDS or Buyer
within thirty (30) days following the Closing Date without any additional
contribution to such Employee Benefit Plan or the payment of any additional
compensation or other amount, without the additional vesting or acceleration or
benefits and without the consent of any person or entity other than NDS or
Buyer.
 
(i)           Each employee welfare benefit plan within the meaning of Section
3(1) of ERISA intended to meet the requirements for tax-favored treatment under
the Code has met such requirements.
 
4.16       Employee Compensation.  Schedule 4.16 contains a true and complete
list of the employees of NDS as of the date of this Agreement, together with, to
the extent applicable, (i) the current hourly rate of compensation for hourly
employees, (ii) the current rate of compensation for salaried employees, (iii)
the current titles of each such employee; and (iv) any changes in compensation
since inception.  No other Person, other than accountants, attorneys,
franchisees, independent contractors and distributors, regularly performs
compensable services relating to the Business.  The Stockholders have delivered
to Buyer true and correct copies of NDS’ current written employee policies and
practices (including without limitation any employee handbook).
 
4.17       Intellectual Property.  Schedule 4.17 lists all patents, patent
applications, trade names, trademarks, trademark registrations and applications,
service marks, copyrights, and copyright registrations and applications,
domestic or foreign (collectively, “Intellectual Property”) owned, possessed,
used or held (under license or otherwise) by NDS, in each case free and clear of
all liens and encumbrances.  NDS has not granted any license, made any
assignment, or entered into any agreement with respect to, or otherwise
consented in writing to the use by any other person of, any Intellectual
Property right listed on Schedule 4.17, nor does NDS pay any royalties or other
consideration for the right to use any Intellectual Property of others.  There
are no inquiries, investigations, claims or litigation challenging or
threatening to challenge NDS’ right, title and interest in and to its
Intellectual Property or its continued use and right to preclude others from
using any of such Intellectual Property.  There are no inquiries,
investigations, claims or litigation alleging, nor any judgments holding, that
the activities of NDS constitute an infringement of any intellectual property
right of a third party.
 
4.18       Major Customers.
 
(a)           Schedule 4.18 contains a list of the ten (10) largest customers of
NDS for each of the two most recent fiscal years (determined on the basis of the
total dollar amount of net sales or
 
 
-12-

--------------------------------------------------------------------------------

 

services), showing the total dollar amount of net sales or services to each such
customer during each such year.
 
(b)           Neither the Stockholders nor NDS has received any written or oral
notice from any customer of NDS listed in Schedule 4.18 stating that such
customer of NDS intends to limit its business or cease to be a customer of NDS
after the Closing Date.
 
4.19        Related Person Indebtedness.
 
(a)           Neither the Stockholders nor any Affiliate of the Stockholders has
any direct or indirect interest (except through the ownership of securities
listed on a national securities exchange) in (i) any Person which does business,
or is in competition, with NDS, or (ii) any property, asset or right which is
used by NDS in the conduct of its Business.
 
(b)           Schedule 4.19(b) contains a list of (i) all obligations to NDS of
the Stockholders or any Affiliate, and (ii) all obligations of NDS to the
Stockholders or any Affiliate.
 
4.20        Brokers or Finders.  Neither the Stockholders, NDS, nor any person
acting on their behalf has employed any broker or finder or consultant, or has
incurred any obligation or liability for any brokerage fees, commissions,
finders’ fees or consultants’ fees in connection with the transactions
contemplated by this Agreement, and no Person has or will have any right,
interest or valid claim against or upon Buyer or NDS for any such fee or
commission.
 
4.21        Insurance.
 
(a)           Schedule 4.21 contains an accurate and complete description of all
policies of property, fire and casualty, general liability, auto, workers’
compensation, and other forms of insurance owned or held by NDS.  Copies of such
policies have been provided to Buyer.
 
(b)           All policies described in Schedule 4.21(i) are sufficient for
compliance in all material respects with all requirements of law and of all
applicable agreements to which NDS is a party or by which NDS is bound, (ii) are
valid, outstanding, and enforceable policies, (iii) provide adequate insurance
coverage for the assets and the operations of NDS for all material risks
normally insured against by a person or entity carrying on the same business or
businesses as NDS, and (iv) will not in any way be affected by, terminate, or
lapse by reason of, the transactions contemplated by this Agreement.  NDS is not
in default with respect to any provision contained in any of the policies
described in Schedule 4.21 and has not failed to give any notice or present any
claim under any of such insurance policies in a due and timely fashion.
 
(c)           Neither the Stockholders nor NDS has received, (i) any notice of
cancellation of any policy described in Schedule 4.21 or refusal of coverage
thereunder, (ii) any notice from any insurance carrier denying or disputing any
claim made by NDS, the coverage for any claim or the amount of any claim, (iii)
any notice that any issuer of such policy has filed for protection under
applicable bankruptcy laws or is otherwise in the process of liquidating or has
been liquidated, or (iv) any other indication (oral or written) that such
policies are no longer in full force or effect or that the issuer of any such
policy is no longer willing or able to perform its obligations thereunder.
 
 
-13-

--------------------------------------------------------------------------------

 

4.22        Tax Matters.
 
(a)           (i) All Tax Returns with respect to Taxes that are required to be
filed by or with respect to NDS on or before the Closing Date have been or will
be duly filed on or before the Closing Date, and all such Tax Returns are or
will be true and complete in all material respects, (ii) all Taxes due from or
in respect of NDS for the periods covered by the Tax Returns referred to in
clause (i) have been or will be paid in full on or before the Closing Date and
NDS has made or will make all payments of estimated Taxes required to be made on
or before the Closing Date, (iii) all deficiencies asserted or assessments made
on or before the Closing Date as a result of examinations by federal, state,
material local or foreign taxing authorities have been or will be paid in full
on or before the Closing Date and (iv) no issues that have been raised by the
United State Internal Revenue Service or any other taxing authority in
connection with the examination of any of the returns or reports referred to in
clause (i) are currently pending.
 
(b)           With respect to all periods through the most recently completed
fiscal quarter of NDS for which Tax Returns have not yet been filed, or for
which Taxes are not yet due or owing, NDS has made due and sufficient current
accruals for such Taxes in accordance with GAAP, and such current accruals are
duly and fully provided for in the Financial Statements.
 
(c)           As of the Closing Date, NDS will not be a party to, will not be
bound by, and will have no obligation under, any tax sharing agreement or
contract.
 
(d)           (i) NDS is not currently the beneficiary of any extension of time
within which to file any Tax Return, (ii) to NDS’ knowledge, no claim has ever
been made by an authority in a jurisdiction where NDS does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction, (iii) NDS is
subject to income tax only with respect to the United States and the
jurisdictions where it conducts business as set forth in Schedule 4.1(b), (iv)
there are no security interests on any of the assets of NDS that arose in
connection with any failure (or alleged failure) to pay any Tax, and (v) no Tax
liability will be incurred by NDS as a result of the transactions contemplated
by this Agreement.
 
(e)           NDS has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.
 
(f)           NDS has not waived any statute of limitations in respect of Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
(g)           NDS has no liability for the Taxes of any Person other than NDS
(i) under Treas. Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), (ii) as a transferee or successor, (iii) by contract, or (iv)
otherwise.


4.23        No Litigation.


(a)           Except as set forth in Schedule 4.23, there are no lawsuits,
actions, proceedings, inquiries, claims, orders, or investigations by or before
any court or governmental or other regulatory agency or commission (including
actions or proceedings seeking injunctive relief) pending or, to the knowledge
of the Stockholders or NDS, threatened against the Stockholders or

 
-14-

--------------------------------------------------------------------------------

 

NDS, before any court, administrative or regulatory body, or any Governmental
Entity.  None of the matters set forth on Schedule 4.23, if any, individually or
in the aggregate, will have or could reasonably be expected to have a Material
Adverse Effect.


(b)           There are no lawsuits, actions, proceedings, inquiries, claims,
orders, or investigations by or before any court or governmental or other
regulatory agency or commission (including actions or proceedings seeking
injunctive relief) pending or, to the Stockholders’ or NDS’ knowledge,
threatened against the Stockholders or NDS and there are no facts or
circumstances known to the Stockholders or NDS that could result in a claim for
damages or equitable relief that, if decided adversely, could, individually or
in the aggregate, materially impair the ability of the Stockholders or NDS to
perform its obligations under this Agreement.
 
4.24        Certain Payments.  Neither the Stockholders, NDS nor any director,
officer, agent, or employee of NDS has and no other Person associated with or
acting for or on behalf of NDS has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff influence payment, kickback, or other
payment to any Person, private or public, regardless of form whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured or (iii) to obtain
special concessions or for special concessions already obtained for or in
respect of NDS or any Affiliate of NDS or (b) established or maintained any fund
or asset that has not been recorded in the books of NDS.
 
4.25        Corporate Records.  The minute books, stock certificate books, and
stock transfer ledgers of NDS are complete and accurate in all material respects
and reflect all those transactions and corporate acts that properly should have
been set forth therein, including but not limited to records of all formal
meetings of, and corporate action taken by, the stockholders and directors of
NDS.  No meetings of such stockholders and directors have been held for which
minutes have not been prepared and are not contained in such minute books.
 
4.26        Absence of Certain Changes or Events.  Except as set forth in
Schedule 4.26, there has not been any Material Adverse Effect on NDS (including
without limitation any loss of employees or customers that has had a Material
Adverse Effect, or that is reasonably likely to have a Material Adverse Effect,
on NDS) and, to the best knowledge of the Stockholders or NDS, no fact or
condition exists which is reasonably likely to cause such a Material Adverse
Effect on NDS in the future.
 
4.27        Accounts Receivable.  All accounts receivable of NDS are valid,
represent sales actually made in the ordinary course of business, and to the
best knowledge of the Stockholders, will be collectible net of any reserves
shown on the Financials Statements.
 
4.28        Agreements with Regulatory Agencies.  NDS is not subject to any
cease-and-desist or other order issued by, or is a party to any written
agreement, consent agreement, or memorandum of understanding, commitment letter,
suspension order, or similar undertaking (each a “Regulatory Agreement”) with
any regulatory agency or any other Governmental Entity that restricts the
conduct of its business in any material respect, nor has NDS been notified by
any regulatory agency or any other Governmental Entity that it is considering
issuing or requesting any Regulatory Agreement.
 
4.29        Disclosure.  No representation or warranty of the Stockholders or
NDS contained in this Agreement or fact disclosed in the Schedules hereto
contains any untrue statement or omits to
 
 
-15-

--------------------------------------------------------------------------------

 

state a material fact necessary in order to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.  No information material to NDS, the Business, or the transaction
which is necessary to make Stockholders’ or NDS’ representations and warranties
contained herein not misleading, has been withheld from, or has not been
delivered in writing to Buyer.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Stockholders as follows:
 
5.1           Corporate Organization and Qualification.  Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada.  Buyer has the corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not have a Material Adverse Effect on Buyer.  The Certificate of
Incorporation and Bylaws of Buyer, copies of which have previously been
delivered to NDS, are true and complete copies of such documents as in effect as
of the date of this Agreement.
 
5.2           Authority.  Buyer has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby have been duly
and validly authorized by all requisite corporate action on the part of
Buyer.  No corporate proceedings on the part of Buyer are necessary to approve
this Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Buyer and
(assuming the due authorization, execution, and delivery by NDS and the
Stockholders) constitutes a valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of any
applicable bankruptcy, reorganization, insolvency (including, without
limitation, all laws relating to fraudulent transfers), moratorium, or similar
laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
5.3           No Violations.  Neither the execution and delivery of this
Agreement by Buyer, nor the consummation by Buyer of the transactions
contemplated hereby, nor compliance by Buyer with any of the terms or provisions
hereof, will (i) violate, conflict with, or result in a breach of any provision
of the  Certificate of Incorporation or Bylaws of Buyer, or (ii)(x) violate any
statute, code, ordinance, rule, regulations, judgment, order, writ, decree or
injunction applicable to the Buyer or any of its properties or assets, or (y)
violate, conflict with, result in a breach of any provisions of or the loss of
any benefit under, constitute a default (or any event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any lien, pledge, security
interest, charge, or other encumbrance upon any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, or other
 
 
-16-

--------------------------------------------------------------------------------

 

instrument or obligation to which Buyer is a party, or by which they or any of
their respective properties or assets may be bound or affected, except (in the
case of clause (y) above) for such violations, conflicts, breaches, or defaults
which, either individually or in the aggregate, will not have a Material Adverse
Effect on Buyer.
 
5.4           Broker’s Fees.  Neither Buyer nor any of its members or officers
have employed any broker or finder or incurred any liability for any broker’s
fee, commission, or finder’s fee in connection with any of the transactions
contemplated by this Agreement.
 
5.5           Capitalization of Buyer.  Buyer has 75,000,000 shares of
authorized capital stock consisting of 75,000,000 shares of common stock, $.001
par value, of which 18,291,667 shares of common stock are issued and
outstanding, and no shares are held as treasury shares.  No shares of preferred
stock are authorized.  Buyer currently intends to have a 1-for-8 reverse stock
split of its stock, occur after the Closing hereunder, but the number of shares
of Issued Stock that will be issued at the Closing will not be affected, and
will be adjusted the same as all outstanding shares of common stock when and if
the reverse split occurs.
 
5.5           Disclosure.  No representation or warranty of Buyer contained in
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements herein, in light
of the circumstances in which they are made, not misleading.  No information
material to the transaction and which is necessary to make Buyer’s
representations and warranties contained herein not misleading, has been
withheld from, or has not been delivered in writing to NDS or the Stockholders.
 
ARTICLE VI
 
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS
 
Each Stockholder represents and warrants to Buyer as follows:
 
(a)           Each Stockholder is the record and beneficial owners and holders
of shares of capital stock set forth after his name on Schedule 1.1 hereto,
which is all of the issued and outstanding capital stock of NDS, all of which is
held free and clear of all liens, encumbrances, charges and assessments of any
nature.  The Stock is not subject to any restrictions with respect to
transferability.  Each Stockholder has full power and authority to assign and
transfer the Stock to Buyer in accordance with the terms of this Agreement
without obtaining the consent or approval of any other Person or Governmental
Entity, and the delivery of the Stock to Buyer pursuant to this Agreement will
transfer valid title thereto, free of all liens, encumbrances, charges and
assessments of any kind.  Each Stockholder acquired all the Stock from NDS.
 
(b)           There are no outstanding warrants, options, contracts, calls,
commitments, agreements, or demands of any character relating to the Stock, and
there are no outstanding securities or other instruments convertible into or
exchangeable for shares of capital stock of NDS, and there are no commitments to
issue such securities or instruments.
 
(c)           Each Stockholder does not have any claim against, nor is any
Stockholder a creditor of, NDS, except for accrued and unpaid compensation in
amounts not to exceed those set forth in Schedule 4.5(c).
 
 
-17-

--------------------------------------------------------------------------------

 

(d)           This Agreement has been duly executed and delivered by each
Stockholder (assuming due authorization, execution and delivery by the other
parties hereto) and constitutes, and the other Closing Documents when executed
and delivered will constitute, valid and binding obligations of each
Stockholder, and enforceable against each Stockholder in accordance with their
respective terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency (including, without limitation, all laws relating to
fraudulent transfers), moratorium or similar laws affecting creditors’ rights
and remedies generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(e)           Each Stockholder is acquiring the Issued Stock and Note
(collectively, “Securities”) for his own account for investment and not with a
view to, or for sale in connection with, any distribution of any thereof and
with no present intention of disposing of any thereof.  Each Stockholder
acknowledges that the Securities have not been registered under the Securities
Act of 1933, as amended (“Securities Act”) or qualified under applicable state
securities laws and confirms to the Buyer that he understands the restrictions
on resale of the Securities imposed by such laws, including Rule 144 promulgated
under the Securities Act and that the Securities may only be sold in limited
circumstances.
 
(f)           Notwithstanding the provisions of subsection (e), a Stockholder
may transfer the Securities in compliance with the provisions of the Securities
Act (including Rule 144 promulgated thereunder) and any applicable provision of
state law.  Prior to any transfer of the Securities otherwise than in an
offering registered under the Securities Act, the Stockholder will notify the
Buyer of its intention to effect such transfer, indicating the circumstances of
the proposed transfer and, if reasonably requested by the Buyer, furnish the
Buyer with an opinion of its counsel, in form and substance reasonably
satisfactory to counsel for the Stockholder, to the effect that the proposed
transfer may be made without registration under the Securities Act or
qualification under any applicable state securities law.  The Buyer will
promptly notify the Stockholder if the opinion of counsel furnished to the Buyer
is reasonably satisfactory to counsel for the Buyer.
 
(g)           Each Stockholder understands that the Buyer will place the
following legend and any other legend required by law on the Issued Stock:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE LAW, AND NO INTEREST THEREIN MAY
BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF
SUCH REGISTRATION AND QUALIFICATION WITHOUT AN OPINION OF LEGAL COUNSEL THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
 
The Buyer shall, upon the request of any holder of a certificate for the Issued
Stock bearing the foregoing legend and the surrender of such certificate, issue
a new stock certificate without the foregoing legend if (i) the stock evidenced
by such certificate has been effectively registered under the Securities Act and
sold by the holder thereof in accordance with such registration, or (ii) such
holder shall have delivered to the Buyer a written legal opinion reasonably
acceptable to the Buyer
 
 
-18-

--------------------------------------------------------------------------------

 

to the effect that the restrictions set forth herein are no longer required or
necessary under any federal or state law or regulation.
 
(h)           Each Stockholder is an “Accredited Investor” under the Securities
Act.  Each Stockholder has such knowledge and experience in financial and
business matters that he is capable of evaluating the risks of his investment in
securities of the Buyer and is able to bear the economic risks of such
investment.  Each Stockholder believes he has received all information he
considers necessary or appropriate for deciding whether to acquire the
Securities.  Each Stockholder has had an opportunity to ask questions and
receive answers from the Buyer regarding this investment and believes he has
made an informed judgment with respect to his investment in securities of the
Buyer.  Each Stockholder acknowledges that he has been informed that the Buyer
desires to raise approximately $7.5 million through a private offering and to
have a reverse split of its stock subsequent to the Closing.  Buyer also intends
to acquire (will cause NDS to acquire ) or on or after the Closing, the LaSalle
Bank portfolio from Net Com Data Corp of N.Y. (“Net Com NY”) which includes
shared accounts with NDS (currently being paid to American Timeshare Associates,
Inc.) and the LaSalle Bank portfolio owned solely by Net Com NY, plus the shared
Global Payment portfolio which is currently paid to American Timeshare
Associates, Inc., for approximately $2,275,000.00 cash, plus approximately
3,200,000 shares of common stock (with a portion of the cash and shares to be
subject to earn-out and with the number of shares to be will be proportionately
adjusted downward if the reverse split occurs).  Each Stockholder acknowledges
that these transactions are still being negotiated and there is no guaranty that
any or all of these transactions will take place or will take place on the terms
described.
 
 
ARTICLE VII
 
COVENANTS OF NDS AND STOCKHOLDERS
 
7.1           Conduct of the Business Pending Closing.  NDS and the Stockholders
agree that from the date hereof until the earlier of (i) the Closing Date, or
(ii) termination of the Agreement, except as otherwise approved in writing by
Buyer:
 
(a)           Conduct of Business in Normal Course.  NDS shall carry on its
business and activities diligently and in substantially the same manner as they
previously have been carried on, and shall not make or institute any unusual or
novel methods of purchase, sale, lease, management, accounting or operation that
will vary materially from the methods used by NDS as of the date of this
Agreement.
 
(b)           Preservation of Business and Relationships.  NDS shall use its
best efforts, without making any commitments on behalf of Buyer, to preserve its
business organization intact, to keep available to Buyer its present officers
and employees, and to preserve its present relationships with suppliers,
customers and others having business relationships with it.
 
(c)           No Asset acquisition or Disposition.  NDS will make no material
acquisition or disposition of assets, nor incur any additional indebtedness, nor
enter into any Contract not in the ordinary course of business or as permitted
by Section 7.1(e), without the prior approval of Buyer.
 
 
-19-

--------------------------------------------------------------------------------

 

(d)           Liens.  NDS shall not create and shall not permit any third party
to create any liens, encumbrances and shall conduct the Business only in the
normal course generally consistent with past practice.
 
(e)           Contracts.  Except as provided as Section 7.3, NDS shall not enter
into or maintain any other vendor relationships for the purposes of providing
credit card or ACH processing services unless approved by Buyer.  NDS may enter
into Agent Contracts with Sub-Agents which are assignable to Buyer at Closing
and that are substantially on the form attached hereto as Exhibit D.  On the
date of this Agreement, NDS has provided to Buyer copies of all Agent
Contracts.  NDS shall provide copies of all new Agent Contracts entered into
after the date hereof and prior to Closing.
 
(f)           Obligations.  NDS shall continue to meet the contractual
obligations of, and to pay non-contested obligations relating to, the Business
as they mature in the normal course. NDS shall be obligated to pay or otherwise
satisfy in the ordinary course all of the trade payables of the Business and
shall fully pay or cause to be paid or otherwise satisfied all other claims or
liabilities relating to the assets or the Business incurred through the Closing
Date.
 
(g)           Suppliers.  NDS shall use commercially reasonable efforts to
maintain the business relations of NDS with its suppliers, customers and others
with whom it has business relations relating to the Business generally
consistent with past practice.
 
(h)           Employee Plans. NDS shall not increase, terminate, amend, or
otherwise modify any Employee Benefit Plan nor enter into any employment or
severance agreement with any director, officer, or other employee of NDS.
 
(i)           Salaries.  NDS shall not give any increases in the rates of salary
or other compensation payable to employees, directors, consultants, advisors, or
agents.
 
(j)           Dividends.  NDS shall not pay any dividend or make any other
distribution in respect of its capital stock; not redeem, purchase or otherwise
acquire any of its own capital stock; not grant any options on its equity; not
issue or in any way dispose of any shares of its own capital stock.
 
7.2           No Negotiations/Solicitations.  NDS and the Stockholders shall not
directly or indirectly (through a representative or otherwise) solicit or
furnish any information to any prospective purchaser, or commence or conduct
presently ongoing negotiations with any other party, or enter into any agreement
with any other party concerning the sale of the Stock, NDS, NDS Business or
assets, or any part thereof (an “Acquisition Proposal”); and NDS shall promptly
notify Buyer of the receipt of any Acquisition Proposal and the terms thereof,
provided that NDS shall be under no obligation to disclose to Buyer the identity
of the author of any such Acquisition Proposal.  The Stockholders shall not
dispose of any interest the Stock except pursuant to this Agreement, as the same
may be amended and in affect from time to time.
 
7.3           Agent Contracts.  NDS and UES have executed and delivered a Master
Agency Agreement, such agreement shall be effective and enforceable at all times
from the date hereof to and including the Closing Date pursuant to which NDS
shall agree to exclusively use UES as the sole provider of ACH services offered
to Sub-Agents or other sales channels.
 
 
-20-

--------------------------------------------------------------------------------

 

7.4           Due Diligence.
 
(a)           During the period from the date hereof to the Closing Date, the
Stockholders and NDS shall give Buyer, its counsel, accountants and other
authorized representatives, reasonable access during normal business hours to
all information, financial or otherwise, regarding NDS’ facilities, assets,
liabilities, properties, books, records, contracts, key customers, prospects,
marketing efforts and employees and all such other information and data
concerning NDS and its operations as Buyer may reasonably request.  Subject to
Section 7.4(d), the Stockholders and NDS shall cause the directors, officers,
employees, accountants, and other agents and representatives (collectively,
“Representatives”) of NDS to cooperate fully with Buyer and Buyer’s
Representatives in connection with Buyer’s due diligence investigation of NDS.
 
(b)           The Stockholders shall immediately notify Buyer of any action or
event which would have a Material Adverse Effect.
 
(c)           Buyer shall be under no obligation to continue with its due
diligence investigation if, at any time, the results of its due diligence
investigation are not satisfactory to Buyer for any reason in its sole
discretion.
 
(d)           Any investigation conducted by Buyer pursuant to this Section 7.4
shall be so conducted as not to interfere unreasonably with the business
operations of NDS and the relationships of NDS with its employees, customers and
suppliers.
 
(e)           No such due diligence investigation by Buyer shall affect or be
deemed to modify any representation or warranty made by the Stockholders or NDS.
 
(f)           In addition to any other confidentiality covenants and obligations
imposed under this Agreement, the parties agree to comply with the
confidentiality agreement dated as of August 1, 2007, between Buyer and NDS (the
“Confidentiality Agreement”), which is incorporated herein by reference.
 
7.5           Disclosures and Announcements.  Except as required by applicable
law, no press releases or filings shall be made by any party without the prior
written approval of the other party.  All notices to third-parties, including
but not limited to, regulatory authorities, customers, vendors and landlords,
concerning this Agreement or the transactions contemplated hereby shall be
jointly planned and coordinated by the parties hereto. Except as required by
applicable law, NDS and Buyer shall not give notice to third parties or
otherwise make any disclosure, public statement or releases concerning this
Agreement or the transactions contemplated hereby except with the express
written consent of the other party.  NDS acknowledges and affirms that it has no
legal or regulatory obligation to disclose the existence of this Agreement or
the proposed transaction, except to those Persons set forth on Schedule 4.3(b).
 
7.6           Consents.  The parties hereto shall cooperate with each other and
use all reasonable efforts promptly to prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, and
to obtain as promptly as practicable all permits, consents, approvals and
authorizations of all third parties and Governmental Entities which are
necessary or advisable to consummate the transactions contemplated by this
Agreement.  Buyer and NDS shall have the right to review in advance, and to the
extent practicable each will consult with the other on, in each case
 
 
-21-

--------------------------------------------------------------------------------

 

subject to applicable laws relating to the exchange of information, all the
information relating to NDS or Buyer, as the case may be, which appear in any
filing made with or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement.  In exercising the foregoing right, each of the parties hereto shall
act reasonably and as promptly as practicable.  The parties hereto agree that
they will consult with the others with respect to the obtaining of all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities necessary or advisable to consummate the transactions contemplated by
this Agreement and each party will keep the other apprised of the status of
matters relating to completion of the transactions contemplated herein.  NDS and
Buyer shall promptly furnish each other with copies of written communications
received by it from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated hereby.
 
7.7           Schedules.  The Stockholders and NDS shall have a continuing
obligation to promptly notify Buyer in writing with respect to any matter
arising or discovered after the date of execution of this Agreement through the
Closing, which matter, if existing or known at the date hereof, would have been
required to be set forth or described in the Schedules to this Agreement.
 
7.8           Accounting and Tax Methods.  NDS will not (i) change any of its
methods of accounting in effect at December 31, 2007, other than those required
by GAAP, (ii) make or rescind any express or deemed election relating to Taxes,
(iii) settle or compromise any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to Taxes, or (iv)
change any of its methods of reporting income or deductions for federal income
tax purposes from those employed in the preparation of the federal income tax
returns for the taxable year ending December 31, 2006.
 
7.9           Cooperation on Tax Matters and Transfer of Records.
 
(a)           The Stockholders shall cooperate fully, as and to the extent
reasonably requested by NDS or Buyer in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to
Taxes.  Such cooperation shall include the provision of records and information
which are reasonably relevant to any such audit, litigation or other
proceeding.  The Stockholders agree to allow NDS to retain all books and records
with respect to financial and Tax matters pertinent to NDS.
 
(b)           With respect to all periods from the most recently completed
fiscal quarter of NDS for which Tax Returns were filed through the Closing Date,
Buyer shall be responsible for the preparation and filing of any required Tax
Return; provided, however, the Stockholders shall cooperate fully (as set forth
in Section 7.9(a)) and shall pay the prorated portion of any Taxes due for the
period from the most recently completed fiscal quarter of NDS for which Tax
Returns were filed through the Closing Date.
 
7.10           No Inconsistent Actions.
 
Prior to the Closing Date, except as otherwise permitted by this Agreement, no
party will enter into any transaction or make any agreement or commitment and
will use reasonable efforts not to permit any event to occur, which could
reasonably be anticipated to result in the imposition of any condition or
requirement that would materially adversely affect the economic or business
benefits of the transactions contemplated by this Agreement.
 
 
-22-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
CONDITIONS PRECEDENT
 
8.1           Conditions to Each Party’s Obligation. The respective obligation
of each party shall be subject to the satisfaction at or prior to the Closing of
the following conditions:
 
(a)           Absence of Suit.  No action, suit, or proceeding before any court
or any Governmental Entity shall have been commenced or threatened, and no
investigation by any Governmental Entity shall have been commenced, against
Buyer, NDS, or any of their respective Affiliates:  (i) seeking to restrain,
prohibit, or enjoin the consummation of the transactions contemplated hereby or
to change any of the terms thereof; (ii) questioning the validity, legality, or
enforceability of any such transactions; or (iii) seeking damages in connection
with any such transactions.
 
8.2           Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated herein is subject to the satisfaction
by NDS and/or the Stockholders or the waiver by Buyer, at or prior to the
Closing Date, of the following conditions:
 
(a)           Representations and Warranties. The representations and warranties
of the Stockholders and NDS set forth in this Agreement, and the statements
contained in the Disclosure Schedules or in any other Closing Document delivered
by the Stockholders or NDS pursuant to this Agreement, shall be true and correct
as of the date of this Agreement and (except to the extent such representations
and warranties speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date.
 
(b)           Compliance With Agreement. The Stockholders and NDS shall have
performed and complied in all material respects with each obligation and
covenant required to be performed or complied with by NDS at or prior to the
Closing Date pursuant to the terms of this Agreement, including delivery of the
Closing Documents, which shall be in form and substance satisfactory to counsel
for Buyer.
 
(c)           No Prohibition.  Neither the consummation nor the performance of
any of the transactions contemplated by this Agreement will directly or
indirectly (with or without notice or lapse of time), materially contravene, or
conflict with, or result in a material violation of, or cause Buyer to suffer
any material adverse consequence under (i) any applicable laws, or (ii) any law
that has been published, introduced, or otherwise proposed by or before any
Governmental Entity.
 
(d)           Absence of Liens. At or prior to the Closing, Buyer shall have
ordered and received a UCC search report issued by the Secretary of State of the
State of incorporation of NDS and the Secretaries of States and the Clerks of
Counties from all jurisdictions in which NDS maintains a principal office for
the conduct of Business or owns real property indicating that there are no
filings under the UCC on file with such office which name NDS as debtor or
otherwise indicate any lien on the property or assets of NDS.
 
(e)           Condition of Assets.  The assets of NDS shall not have been
damaged or destroyed if the same would be likely to have a Material Adverse
Effect.


 
-23-

--------------------------------------------------------------------------------

 
 
(f)           Due Diligence.  NDS shall have completed its due diligence to its
satisfaction.
 
(g)           Interim Operations.  Since the inception of the Business of NDS,
NDS’ business shall have been conducted only in the ordinary and usual course
consistent with NDS’ past practice.  Without limiting the generality of the
foregoing, NDS shall not have since inception:
 
(i)           suffered any material adverse change in its financial condition,
Business, or operations; suffered any material adverse change in the assets of
NDS; or
 
(ii)           sold, transferred, or otherwise disposed of any material portion
of the assets of NDS except in the ordinary and usual course of business.
 
(h)           Consents and Approvals.  All filings required to be made prior to
the Closing Date, by NDS or the Stockholders with, and all material consents,
approvals, waivers, and authorizations required to be obtained by NDS or the
Stockholders prior to the Closing Date from, any Governmental Entities or other
Persons in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, shall have been made or
obtained by the Stockholders or NDS in form and substance to satisfy Buyer and
shall be in full force and effect.
 
(i)           The Non-Competition Agreements.  NDS and each of Bill Plummer and
Michael Plummer (“Principal Employees”) shall have entered into the
Non-Competition Agreements in the form annexed as Exhibit B-1 and B-2, as
appropriate (the “Non-Competition Agreements”).
 
(j)           Employment Agreements.  NDS and each of the Principal Employees
shall have entered into Employment Agreements in the forms annexed hereto as
Exhibits C-1 and C-2 (“Employment Agreements”).
 
(k)           Release Agreement.  Each Stockholder shall have executed a Release
Agreement in the form attached hereto as Exhibit D, providing for a general
release of NDS, and each of its present and former directors, officers,
employees, agents and representatives from any and all claims, known and unknown
(“Release Agreement”).
 
(l)           Audit.  Buyer shall have received an audit of the Company’s
financial statements for the calendar years 2006 and 2007 (“Audit”), and the
form and content of such Audit shall be acceptable to Buyer in its discretion.
 
(m)           Section 1445 Affidavit.  The Stockholders shall have delivered to
Buyer an affidavit, in form satisfactory to counsel for Buyer, to the effect
that the Stockholders is not a “foreign person” under Section 1445 of the Code.
 
(n)           Resignations.  Effective as of the Closing Date, each Stockholder
and any other officer and/or director of NDS shall pursuant to a written
agreement or instrument (“Resignations”) signed by each such Person, resign from
any and all positions such Person may hold in NDS as either an officer,
director, representative, trustee of any employee benefit plan under ERISA,
agent, or independent contractor, except that Principal Employees will continue
their employment pursuant to the Employment Agreements.
 
 
-24-

--------------------------------------------------------------------------------

 
 
8.3           Conditions to Obligations of the Stockholders.  The obligations of
the Stockholders to consummate the transactions contemplated herein is subject
to the satisfaction, or waiver by the Stockholders, at or prior to the Closing
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of Buyer set forth in this Agreement shall be true and correct of the
date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date) as of the Closing Date as though made on
and as of the Closing Date.
 
(b)           Compliance With Agreement. Buyer shall have performed and complied
in all material respects with each obligation and covenant required to be
performed or complied with by Buyer at or prior to the Closing Date pursuant to
the terms of this Agreement, including delivery of the Closing Documents, which
shall be in form and substance satisfactory to counsel for the Stockholders.
 
(c)           No Prohibition.  Neither the consummation nor the performance of
any of the transactions contemplated by this Agreement will directly or
indirectly (with or without notice or lapse of time), materially contravene, or
conflict with, or result in a material violation of, or cause the Stockholders
to suffer any material adverse consequence under (i) any applicable laws, or
(ii) any law that has been published, introduced, or otherwise proposed by or
before any Governmental Entity.
 
(d)           Consents and Approvals.  All filings required to be made prior to
the Closing Date, by Buyer with, and all material consents, approvals, waivers
and authorizations required to be obtained by Buyer prior to the Closing Date
from, any Governmental Entities or other Persons in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, shall have been made or obtained by the Buyer
in form and substance to satisfy the Stockholders and shall be in full force and
effect.
 
ARTICLE IX
 
CLOSING
 
9.1           Closing Date.  The closing of the acquisition of the Stock and the
consummation of the transactions contemplated by the Agreement (the “Closing”)
shall take place at the offices of Nowalsky, Bronston & Gothard, APLLC, 3500
North Causeway Boulevard, Ste. 1442, Metairie, Louisiana 70002, at 10:00 a.m.
local time on August 22, 2008 or at such other time and place as may be mutually
agreed upon by the parties (the “Closing Date”).  All proceedings to take place
on the Closing Date shall be deemed to take place simultaneously and no delivery
shall be deemed to have been made until all such proceedings have been
completed.
 
9.2           Documents to be Delivered by the Stockholders and NDS at the
Closing.  At the Closing, the Stockholders and NDS shall deliver to Buyer the
following documents:


(a)           Stock Certificates.  Certificates representing the Stock in the
manner and form required by Section 1.2 hereof, together with blank stock powers
executed by the Stockholders.

 
-25-

--------------------------------------------------------------------------------

 
 
(b)           Compliance Certificate.  A certificate signed by the Stockholders,
on behalf of themselves and NDS, to the effect that the representations and
warranties of NDS and the Stockholders set forth in Article IV of this Agreement
are true and correct in all material respects on and as of the Closing Date with
the same effect as though made or given on and as of the Closing Date (except
for changes contemplated or permitted by the terms of this Agreement, consented
to in writing by Buyer, or made as of a particular date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such date), and that NDS and the Stockholders have performed and
complied in all material respects with each obligation and covenant required to
be performed or complied with by NDS and the Stockholders on or prior to the
Closing Date.
 
(c)           Good Standing Certificates.  A good standing certificate of NDS
from the Secretary of State of the state of its formation obtained at the
expense of NDS, dated within fifteen (15) days of the Closing.
 
(d)           Secretary’s Certificate.  A Certificate, dated the Closing Date
and executed by the Secretary of NDS, which shall (1) attach a true and correct
copy of (i) the Bylaws of NDS, (ii) the Articles of Incorporation of NDS
certified by the Secretary of State of Georgia as of a recent date and (iii) the
resolutions of the board of directors and stockholders of NDS authorizing and
approving this Agreement and the consummation of the transactions contemplated
by this Agreement, and (2) identify by name and title and bear the signature of
its officer authorized to execute any Closing Document to be executed and
delivered on behalf of NDS, as the case may be, pursuant to the terms of this
Agreement.
 
(e)           Opinion of Counsel.  A written opinion of counsel to NDS and the
Stockholders, dated as of the Closing Date, addressed to Buyer in form
reasonably acceptable to Buyer and its counsel.
 
(f)           Release of Encumbrances. UCC-3 termination statements or other
evidence of the release of all Liens on the assets of NDS.
 
(g)           Escrow Agreement. The Escrow Agent and the Stockholders shall have
executed and delivered the Escrow Agreement to Buyer.
 
(h)           Non-Competition.  The Non-Competition Agreements shall have been
executed and delivered to Buyer by each Principal Employee.
 
(i)           Employment Agreements.  The Employment Agreements shall have been
executed and delivered to Buyer by each Principal Employee.
 
(j)           Release Agreement.  Each Stockholder shall have executed and
delivered the Release Agreement.
 
(k)           Resignations.  Effective as of the Closing Date, each Stockholder
and each officer and/or director of NDS shall have delivered the Resignations.


(l)           Other Documents. All other documents, instruments or writings
required to be delivered to Buyer at or prior to the Closing pursuant to the
terms of this Agreement.

 
-26-

--------------------------------------------------------------------------------

 
 
9.3           Documents to be Delivered and Actions to be taken by Buyer.  At
the Closing, Buyer shall deliver to NDS the following documents:
 
(a)           Secretary’s Certificate.  A Certificate, dated the Closing Date
and executed by the Secretary of Buyer, which shall (1) attach a true and
correct copy of (i) the Certificate of Incorporation and By-Laws of Buyer and
(ii) the resolutions of the directors of Buyer authorizing and approving this
Agreement and the consummation of the transactions contemplated by this
Agreement, and (2) identify by name and title and bear the signature of its
officer authorized to execute any Closing Document to be executed and delivered
on behalf of Buyer pursuant to the terms of this Agreement.
 
(b)           Payment.  Buyer shall have delivered the Purchase Price cash,
Issued Shares (other than the Escrow Shares), and promissory notes by wire
transfer or certified check to each Stockholder ratably in accordance with his
ownership percentage in NDS as set forth in Schedule 1.1 hereto and shall have
deposited the Escrow Shares with the Escrow Agent.
 
(c)           Compliance Certificate.  A Certificate signed by Buyer to the
effect that the representations and warranties of Buyer set forth in Article V
of this Agreement are true and correct in all material respects on and as of the
Closing Date with the same effect as though made or given on and as of the
Closing Date (except for changes contemplated or permitted by the terms of this
Agreement, consented to in writing by NDS, or made as of a particular date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date), and that Buyer has performed and
complied in all material respects with each obligation and covenant required to
be performed or complied with by Buyer on or prior to the Closing Date.
 
(d)           Escrow Agreement.  The Escrow Agent and Buyer shall have executed
and delivered the Escrow Agreement to the Stockholders.
 
(e)           Other Documents. All other documents, instruments or writings
required to be delivered to NDS and the Stockholders at or prior to the Closing
pursuant to the terms of this Agreement.
 
ARTICLE X
 
TERMINATION AND AMENDMENT
 
10.1       Termination.  This Agreement may be terminated at any time prior to
the Closing Date:
 
(a)           by mutual consent of Buyer and the Stockholders, on behalf of
themselves and NDS, in a written instrument, if the appropriate officer of each
so determines;
 
(b)           by Buyer or the Stockholders (provided that the terminating party
is not then in material breach of any representation, warranty, covenant or
other agreement contained herein) if there shall have been a material breach of
any of the representations or warranties set forth in this Agreement on the part
of another party, (i) which breach (if susceptible to cure) is not cured within
twenty (20) business days following written notice to the party committing such
breach, or (ii) which breach, by its nature, cannot be cured;
 
 
-27-

--------------------------------------------------------------------------------

 


(c)           by Buyer or the Stockholders if the Closing shall not have
occurred by September 22, 2008.
 
10.2        Effect of Termination.  In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and have no effect except Sections 7.4(f) and 12.13(a) shall survive any
termination of this Agreement, and there shall be no further obligation on the
part of NDS, Buyer, the Stockholders, or their respective officers or directors
except for the obligations under such provisions.  Notwithstanding anything to
the contrary contained in this Agreement, no party shall be relieved or released
from any liabilities or damages arising out of its breach of any provision of
this Agreement.
 
ARTICLE XI
 
INDEMNIFICATION
 
11.1        Indemnification by NDS and Stockholders.  The Stockholders, on a
joint and several basis, covenant and agree that they will indemnify and hold
Buyer and NDS and its Affiliates, members, officers, directors, employees,
stockholders, and agents (collectively, the “Buyer’s Indemnified Persons”) at
all times harmless from and against any Loss (including reasonable attorneys'
fees and other reasonable costs of defense) imposed on or incurred by Buyer’s
Indemnified Persons caused by or arising out of or in connection with:
 
(a)           any misrepresentation, breach of warranty, or breach or
nonfulfillment of any covenant or agreement to be performed on the part of NDS
or the Stockholders on or prior to the Closing Date as provided in this
Agreement or any certificate or other document delivered or to be delivered
pursuant hereto, or
 
(b)           any material breach of, or failure to perform, any agreement of
the Stockholders contained in this Agreement or any of the Closing Documents, or
 
(c)           the actions or inactions of NDS of a material nature with respect
to any period prior to the Closing, including any Tax liability; or
 
(d)           all other debts, claims, liabilities and obligations of NDS that
has not otherwise been disclosed in writing arising from the conduct, ownership
or operation of the Business and assets prior to the Closing Date or arising by
reason of the Agent Contracts, including without limitation, any obligation or
liability of NDS to make any Bonus Payments or other similar payments.
 
The Stockholders shall not be entitled to indemnification or contribution from
NDS for any Loss or any other liability that they may have to Buyer under this
Agreement or otherwise.  Buyer shall have the right to set off the amount of any
claim under this Agreement (including, but not limited to, claims for
Indemnification) against any payments remaining due under the Note and against
any Escrow Shares that are still held under the Escrow Agreement.


11.2        Indemnification by Buyer.  Buyer covenants and agrees that it will
indemnify and hold the Stockholders, their successors and assigns and Affiliates
(collectively, the “Stockholders’ Indemnified Persons”) at all times harmless
from and against any Loss (including reasonable attorneys' fees and other costs
of defense) imposed on or incurred by Stockholders’ Indemnified
 
 
-28-

--------------------------------------------------------------------------------

 
 
Persons caused by or arising out of or in connection with any misrepresentation,
breach of warranty, or breach or nonfulfillment of any covenant or agreement to
be performed on the part of Buyer prior to the Closing Date as provided in this
Agreement or any certificate or other document delivered or to be delivered
pursuant hereto.
 
11.3        Undisputed Claims. A party (the “Indemnified Party”) may assert a
Claim that it is entitled to, or may become entitled to, indemnification under
this Agreement by giving written notice of its Claim to the party or parties
that are, or may become, required to indemnify the Indemnified Party (the
“Indemnifying Party”), providing reasonable details of the facts giving rise to
the Claim and a statement of the Indemnified Party’s Loss in connection with the
Claim, to the extent such Loss is then known to the Indemnified Party and,
otherwise, an estimate of the amount of the Loss that it reasonably anticipates
that it will incur or suffer.
 
11.4        Disputed Claims.
 
(a)           If the Indemnifying Party gives notice to the Indemnified Party
that the Indemnifying Party objects to the Claim, then (a) the parties shall
attempt in good faith to resolve their differences during the sixty (60) day
period following the date of delivery of the Indemnifying Party's notice of its
objection (the "Resolution Period"), and (b) if the parties fail to resolve
their disagreement during the Resolution Period, either party may unilaterally
submit the disputed Claim for binding arbitration in the State of Louisiana, in
accordance with the provision of Section 11.4(b).
 
(b)           The parties hereto shall submit the disputed claim to mandatory
and binding arbitration with the American Arbitration Association (“AAA”).  The
issue(s) in dispute shall be settled by arbitration in accordance with the AAA
Rules for Arbitration of Business Disputes, by a panel of three arbitrators (the
"Panel").  The only issue(s) to be determined by the Panel will be those issues
specifically submitted to the Panel.  The Panel will not extend, modify or
suspend any of the terms of this Agreement.  The arbitration shall be governed
by the United States Arbitration Act, 9 U.S.C. § 1-16, and judgment upon the
award rendered by the Panel may be entered by any court having jurisdiction
thereof.  A determination of the Panel shall be by majority vote.  Promptly
following receipt of the request for arbitration, AAA shall convene the parties
in person or by telephone to attempt to select the arbitrators by agreement of
the parties.  Buyer shall select one (1) arbitrator and NDS shall select one (1)
other arbitrator.  These two (2) arbitrators shall select a third
arbitrator.  If these two (2) arbitrators are unable to select the third
arbitrator by mutual agreement, AAA shall submit to the parties a list of not
less than eleven (11) candidates.  Such list shall include a brief statement of
each candidate's qualifications.  Each party shall number the candidates in
order of preference, shall note any objection they may have to any candidate,
and shall deliver the list so marked back to AAA.  Any party failing without
good cause to return the candidate list so marked within ten (10) days after
receipt shall be deemed to have assented to all candidates listed thereon.  AAA
shall designate the arbitrator willing to serve for whom the parties
collectively have indicated the highest preference and who does not appear to
have a conflict of interest.  If a tie should result between two (2) candidates,
AAA may designate either candidate.  This agreement to arbitrate is specifically
enforceable.  Judgment upon any award rendered by the Panel may be entered in
any court having jurisdiction.  The decision of the Panel within the scope of
the submission will be final and binding on all parties, and any right to
judicial action on any matter subject to arbitration hereunder hereby is waived
(unless otherwise provided by applicable law), except suit to enforce this
arbitration award or in the event arbitration is not available for any
reason.  If the rules of the
 

 
-29-

--------------------------------------------------------------------------------

 

AAA differ from those of this Section 11.4(b), the provisions of this Section
11.4(b) will control.  Costs of arbitration shall be shared equally by NDS and
Buyer.
 
11.5        Third-Party Claims.  With respect to any third-party claim
(“Third-Party Claim”), the Indemnified Party shall give prompt notice to the
Indemnifying Party of the Third-Party Claim, provided that the failure to give
such notice promptly shall not relieve or limit the obligations of the
Indemnifying Party, except to the extent the Indemnifying Party is materially
prejudiced thereby.  If the remedies sought in the Third-Party Claim are solely
money damages and there is no actual or potential conflict of interest between
the Indemnified Party and Indemnifying Party, as reasonably determined by the
Indemnified Party, or if the Indemnified Party otherwise permits, then the
Indemnifying Party, at its sole cost and expense, may, upon notice to the
Indemnified Party within 15 days after the Indemnifying Party receives notice of
a Third-Party Claim, assume the defense of the Third-Party Claim.  If it assumes
the defense of a Third-Party Claim, the Indemnifying Party shall select counsel
reasonable acceptable to the Indemnified Party to conduct the defense.  The
Indemnifying Party shall not consent to the settlement of, or entry of any
arbitration award or judgment arising from any Third-Party Claim,
unless:  (i) the settlement, award, or judgment is solely for money damages and
the Indemnifying Party admits in writing its liability to hold the Indemnified
Party harmless from and against any losses, damages, expenses, and liabilities
arising out of such settlement, or (ii) the Indemnified Party consents thereto,
which consent will not be unreasonably withheld.  The Indemnifying Party shall
provide the Indemnified Party with 15 days’ prior notice before it consents to a
settlement of, or entry of any award or judgment arising from any Third-Party
Claim.  The Indemnified Party shall be entitled to participate in the defense of
any Third-Party Claim, the defense of which is assumed by the Indemnifying Party
under the preceding provisions of this Section, with its own counsel and at its
own expense.  With respect to Third-Party Claims in which the remedy sought is
not solely money damages or where there is an actual or potential conflict of
interest between the Indemnified Party and the Indemnifying Party, as reasonably
determined by the Indemnified Party, (i) the Indemnified Party will be entitled
to indemnification for all fees and expenses of defending the claim with its own
counsel, (ii) the Indemnifying Party shall, upon notice to the Indemnified Party
within 15 days after the Indemnifying Party receives notice of a Third-Party
Claim, be entitled to participate in the defense with its own counsel and at its
own expense, and (iii) the Indemnified Party shall not consent to any settlement
of, or the entry of any award or judgment arising from, such Third-Party Claim
unless the Indemnifying Party consents thereto, which consent shall not be
unreasonably withheld.  If the Indemnifying Party does not elect to assume or
participate in the defense of any Third-Party Claim in accordance with the terms
of this Section, then the Indemnifying Party shall be bound by the results
obtained by the Indemnified Party with respect to the Third-Party Claim.  The
parties shall cooperate in the defense of any Third-Party Claim and the relevant
records of each party shall be made available on a timely basis.
 
11.6       Failure to Act by Indemnified Party.  Any failure by the Indemnified
Party to defend a Third-Party Claim shall not relieve the Indemnifying Party of
its indemnification obligations hereunder.


11.8       Insured Claims. In case any event shall occur which would otherwise
entitle either party to assert a Claim for indemnification hereunder, no Loss
shall be deemed to have been sustained by the Indemnified Party to the extent of
any proceeds received by the Indemnified Party from any insurance policies with
respect thereto.

 
-30-

--------------------------------------------------------------------------------

 
 
11.9        Survival of Representations and Warranties; Time to Assert
Claim.11.9.  Survival of Representations and Warranties; Time to Assert Claim.
 All representations, warranties, covenants and obligations in this Agreement
and any other certificate or document delivered pursuant to this Agreement will
survive the Closing Date for two (2) years from the date thereof; provided,
however, that the representations and warranties of Section 4.21 shall survive
until 120 days after the expiration of the applicable statute of limitations to
which the representation or warranty applies.  Neither party may make any Claim
for indemnification under this Article XI unless the claiming party shall notify
the other party of a Claim and the factual basis of that Claim in reasonable
detail within two (2) years from the Closing Date; provided, however, Buyer may
make a Claim for indemnity under Section 11.1 (c) for the period until 120 days
after the expiration of the applicable statute of limitations.
 
ARTICLE XII
 
MISCELLANEOUS AND GENERAL
 
12.1        Employee Matters.  Buyer agrees that, after the Closing, NDS will
employ Bill Plummer, Michael Plummer, and Aimee Plummer.  Buyer may, at its sole
option, interview and offer employment to any other employee of
NDS.  Notwithstanding the foregoing, NDS shall have no liability or obligation
with respect to any employee of NDS other than as described in the first
sentence of this Section 12.1, including without limitation any severance,
contractual or other liabilities arising out of any employee’s employment with
NDS.  NDS will provide Buyer with access to information, prior to or at Closing,
regarding its employees, including, without limitation, compensation, bonuses,
performance evaluations, personnel files, medical records and other information
maintained by NDS in the ordinary course of business.
 
12.2        Sales, Use and Excise Taxes. The Stockholders shall pay all excise,
transfer or similar taxes, if any, with respect to the transactions provided in
this Agreement. Buyer shall not be responsible for any business, occupation,
withholding or similar Tax, or for any Taxes of any kind related to any period
before the Closing Date.  The Stockholders shall pay all or any state, local or
federal income Taxes arising from transactions provided in this Agreement or
related to any period before the Closing Date.
 
12.3        Expenses.  Each party shall bear his own expenses (including,
without limitation, the expenses of its brokers, accountants, counsel and other
agents) in connection with the transactions contemplated hereby; provided,
however, that all expenses incurred by the Stockholders or NDS in connection
with the transactions contemplated by this Agreement shall be the sole
responsibility of the Stockholders and shall not be paid by NDS except that NDS
will pay the cost of the Audit prior to the Closing.


12.4        Stockholder Loans and Advances.  Prior to the date of this
Agreement, NDS has loaned money to Bill Plummer from time to time and Bill
Plummer has loaned money to NDS from time to time.  NDS will make no further
loans to Bill Plummer and Bill Plummer will make no further loans to NDS from
and after the date of this Agreement.  At the Closing, the outstanding balance
of all loans made by Bill Plummer to NDS and by NDS to Bill Plummer will be
set-off against each other and any remaining balance will be forgiven.

 
-31-

--------------------------------------------------------------------------------

 
 
12.5        Specific Performance.  The parties recognize that irreparable injury
will result from a breach of any provision of this Agreement and that money
damages will be inadequate to remedy fully the injury.  Accordingly, in the
event of a breach or threatened breach of one (1) or more of the provisions of
this Agreement, any party who may be injured (in addition to any other remedies
which may be available to that party) shall be entitled to one (1) or more
preliminary or permanent orders (i) restraining and enjoining any act which
would constitute a breach or (ii) compelling the performance of any obligation
which, if not performed, would constitute a breach.
 
12.6        No Third-Party Rights.  Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
parties to this Agreement any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provision hereof, being the intention of
the parties hereto that this Agreement and all of its provisions and conditions
are for the sole and exclusive benefit of the parties to this Agreement and
their respective successors and assigns, and for the benefit of no other Person.


12.7        Schedules.  The Schedules referenced in this Agreement constitute an
integral part hereof.  Information set forth in the Schedules specifically
references the article or section of this Agreement to which such information
relates and shall not be deemed to have been disclosed with respect to any other
article or section of this Agreement or for any other purpose.
 
12.8        Further Assurances.  NDS and Buyer hereby agree to execute and
deliver such other documents and instruments, and take such other actions, as
may be necessary or desirable in order to consummate and implement the
transactions contemplated by this Agreement.
 
12.9        Parties-in-Interest; Assignment.  This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the parties hereto and
their respective successors and assigns.  Neither party may assign its rights
and obligations hereunder without the prior written consent of the other
parties.
 
12.10      Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Louisiana, without regard to the conflict of laws
or principles thereof.
 
12.11      Amendment and Modification.  The parties may amend, modify, and
supplement this Agreement only by a writing signed by all parties.
 
12.12      Waiver of Conditions.  The conditions to the respective obligations
of Buyer and the Stockholders to consummate the transactions contemplated hereby
are for the sole benefit of such party and may be waived by such party in whole
or in part.
 
12.13      Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and delivered personally or sent by express
overnight or certified mail, postage prepaid:

 
-32-

--------------------------------------------------------------------------------

 

 
(a)        if to Buyer, to:
 
United E-Systems, Inc.
15431 O’Neal Road
Gulfport, Mississippi  39503
Attn:  Reid Green


and


Leon L. Nowalsky, Esq.
Nowalsky, Bronston, and Gothard, APLLC
3500 North Causeway Blvd., Ste. 1442
Metairie, Louisiana 70002


(b)        if to NDS, to:


NetCom Data Southern Corp.
980 Canton Street, Suite D
Roswell, Georgia  30075-3667


(c)       if to the Stockholders, to:


William R. Plummer
7624 Boltons Court,
Bradenton, Florida 34201


or to such other persons or addresses as may be designated in writing by the
party to receive such notice.


12.14      Confidentiality.
 
(a)           The Stockholders, NDS, and Buyer will be furnishing to each other
certain information, which is either non-public, confidential, or proprietary in
nature to be used by the other party for its information, review, and
analysis.  All such information, in whole or in part, including any financial
information or other information pertaining to the business activities,
operations, equipment, inventory, photographs, software, or any other records,
record-bearing media, or any other data (regardless of format) disclosed by
either party to the other is referred to herein as the “Information.”  The
Information will be used by receiving party solely for the purpose of evaluating
the possibility of the transaction.  The Information will be kept confidential
and shall not, without the prior written consent of the disclosing party, be
disclosed by the receiving party, its agents, or employees, in any manner
whatsoever, in whole or in part, and shall not be used by the receiving party,
its agents, or employees, other than in connection with the potential
transaction described herein.  Moreover, the receiving party agrees to disclose
or transmit the Information only to its agents, employees, consultants, lawyers,
accountants, and others material to the transaction who need to know, review, or
analyze the Information for the purpose of evaluating the potential transaction
and who are informed by the receiving party of the confidential nature of the
 
 
-33-

--------------------------------------------------------------------------------

 

Information and who agree to be bound by this Section to the same extent as if
they were parties to it.  The disclosing party shall be entitled to seek
equitable relief, including restraining order, injunction, and specific
performance, in the event of a breach of any provision of this Section by the
receiving party as well as an action for damages at law.  In addition to all
other relief to which a disclosing party may be entitled, the disclosing party
may recover its attorneys’ fees, expenses, and cots in connection with the
enforcement of this Section.  If the transaction does not occur, the Information
and all copies thereof shall be returned immediately to the disclosing
party.  In addition, the Information, and all copies of it, will be returned to
disclosing party immediately upon written request by the disclosing party.  All
obligations of the Buyer under the provisions of this subsection (a) will
terminate at the Closing, but those of the Stockholders will remain in full
force and effect as provided in subsection (b).  The provisions of this
subsection (a) will survive any termination of this Agreement.
 
(b)           After execution of this Agreement and if the Closing occurs
continuing after the Closing, the Stockholders shall not use, publish, or
disclose to any third person any document, databases, or other media embodying
any confidential or proprietary know-how which constitutes Information of NDS or
the Business.  The Stockholders shall treat as confidential all confidential or
proprietary Information regarding Buyer obtained in connection with the
negotiation and performance of this Agreement and will not use or disclose and
will not knowingly permit others to use or disclose any such information.  In
the event any Person breaches any provision of this Section 12.13(b), Buyer
shall be entitled to equitable relief, including restraining order, injunction,
and specific performance and damages, as well as to recovery of all costs of
enforcement, including reasonable attorneys’ fees against such person.  The
provisions of this subsection (b) will survive the Closing.
 
12.15       Entire Agreement.  This Agreement (including the Disclosure
Schedules hereto), and the other Closing Documents constitute the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby, and there have been and are no agreements, representations
or warranties between the parties other than those set forth or provided for
herein or therein.
 
12.16       Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is deemed to be so broad as to be unenforceable, the provision
shall be interpreted to be only as broad as is enforceable.
 
12.17       Publicity.  Except as otherwise required by law, so long as this
Agreement is in effect, Buyer, NDS or the Stockholders shall not issue or cause
the publication of any press release or other public announcement with respect
to, or otherwise make any public statement concerning, the transactions
contemplated by this Agreement without the consent of the other parties, which
consent shall not be unreasonably withheld.
 
12.18       Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.
 
 
-34-

--------------------------------------------------------------------------------

 
 
12.19       Captions.  The article, section, and paragraph captions herein are
for convenience of reference only, do not constitute a part of this Agreement,
and shall not be deemed to limit or otherwise affect any of the provisions
hereof.
 
ARTICLE XIII
 
DEFINITIONS
 
As used in this Agreement, the terms defined in the Preamble and the Recitals
hereto shall have the respective meanings ascribed thereto, and the following
terms shall have the meanings set forth below (such definitions to be applicable
equally to the singular and plural forms thereof):
 
13.1         “AAA” shall have the meaning assigned in Section 11.4(b).
 
13.2         “Affiliate” with respect to any Person means any Person who
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person. A person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other person or entity, whether through the ownership of voting
securities or otherwise.
 
13.3         “Acquisition Proposal” shall have the meaning assigned in Section
7.2.
 
13.4         “Agent Contracts” shall have the meaning assigned in
Section 4.12(d).
 
13.5         “Audit” shall have the meaning assigned in Section 8.2(l).
 
13.6         “Business” shall have the meaning assigned in the first recital of
the Agreement.
 
13.7         “Buyer’s Indemnified Persons” shall have the meaning assigned in
Section 11.1.
 
13.8         “Claim” means a claim pursuant to Article XI that a party is
entitled, or may become entitled, to indemnification under this Agreement.
 
13.9         “Closing Documents” means the Escrow Agreement, the Release
Agreement, the Non-Competition Agreements, the Employment Agreements, and all
other documents or instruments delivered by any party at the Closing.
 
13.10       “Closing” shall have the meaning assigned in Section 9.1.
 
13.11       “Closing Date” shall have the meaning assigned in Section 9.1.
 
            13.12       “Confidentiality Agreement” shall have the meaning
assigned in Section 7.4(f).
 
13.13       “Contract” means any and all contracts, agreements, arrangements,
understandings, or commitments (whether oral or written).
 
13.14       “Controlled Group” means a group of trades or businesses of which
NDS is a member under Code § 1563, or Code § 414(b), (c), (m) or (o).

 
-35-

--------------------------------------------------------------------------------

 
 
13.15       “Disclosure Schedule” shall have the meaning assigned in Article IV.
 
13.16       “Employee Benefit Plans” includes all pension, retirement, sickness,
hospitalization, disability, medical, dental or other health insurance plans,
life insurance or other death benefit plans, profit sharing, deferred
compensation, cafeteria, flexible spending, stock option, bonus or other
incentive plans, vacation benefit plans, severance plans or other employee
benefit plans or arrangements, including, without limitation, any pension plan
as defined in Section 3(2) of ERISA and any welfare plan as defined in Section
3(1) of ERISA, whether or not funded, to which NDS is a party or bound or makes
or has made any contribution or by which NDS may have any liability to any
Subject Employee or any employee of any business entity that is a member of the
same Controlled Group as the Stockholders (including any such plan formerly
maintained by or in connection with which NDS may have any liability to any
Subject Employee, and any such plan which is a multiemployer plan as defined in
Section 3(37) (A) of ERISA).  (For purposes of this Agreement, Controlled Group
is defined in accordance with Sections 414(b), (c), (m), or (o) of the Code).
 
13.17       “Employment Agreements” shall have the meaning assigned in
Section 8.2(j).
 
13.18       “Environmental Laws” means any federal, state or local law,
regulation, ordinance or order pertaining to the protection of natural
resources, the environment and the health and safety of the public, including
laws relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants or chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
chemicals, or industrial, toxic or hazardous substances or wastes, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. §§ 9601 et seq., the Resource Conservation
and Recovery Act (“RCRA”), as amended, 42 U.S.C. §§ 6901 et seq., the Hazardous
Material Transportation Act, as amended, 49 U.S.C. §§ 1801 et seq., and the
Occupational Safety and Health Act, as amended, 29 U.S.C. §§ 651 et seq.
 
13.19       “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
13.20       “ERISA Affiliate”: as defined in Section 4.14(b).
 
13.21       “Escrow Agent” shall have the meaning assigned in Section 3.1(c).
 
13.22       “Escrow Agreement” shall have the meaning assigned in
Section 3.1(c).
 
13.23       “Escrow Shares” shall have the meaning assigned in Section 3.1(c).
 
13.24       “Financial Statements” shall mean the financial statements of NDS
referred to in Section 4.6.
 
13.25       “Financial Statement Date”:  as defined in Section 4.8.
 
13.26       “GAAP” means generally accepted United States accounting principles.

 
-36-

--------------------------------------------------------------------------------

 
 
13.27       “Governmental Entity” shall have the meaning assigned in Section
4.3.
 
13.28       “Hazardous Materials” means any (i) “hazardous substance,”
“pollutants” or “contaminant” (as defined in Sections 101(14) and (33) of the
CERCLA or the regulations issued pursuant to Section 102 of CERCLA and found at
40 C.F.R. § 302), including any element, compound, mixture, solution or
substance that is designated pursuant to Section 102 of CERCLA; (ii) substance
that is designated pursuant to Section 311(b)(2)(A) of the Federal Water
Pollution Control Act, as amended (33 U.S.C. §§ 1251, 1321(b)(2)(A)) (“FWPCA”);
(iii) hazardous waste having the characteristics identified under or listed
pursuant to Section 3001 of RCRA; (iv) toxic pollutant that is or may be listed
under Section 307(a) of FWPCA; (vi) hazardous air pollutant that is listed under
Section 112 of the Clean Air Act, as amended (42 U.S.C. §§ 7401, 7412); (v)
immediately hazardous chemical substance or mixture with respect to which action
has been or may be taken pursuant to Section 7 of the Toxic Substances Control
Act, as amended (15 U.S.C. §§ 2601, 2606); (vi) asbestos, asbestos-containing
material, or urea formaldehyde or material that contains it; (vii) waste oil and
other petroleum products; and (viii) any other toxic materials, contaminants or
hazardous substances or wastes pursuant to any Environmental Law.
 
13.29       “Indemnified Party” shall have the meaning assigned in Section 11.3.
 
13.30       “Indemnifying Party” shall have the meaning assigned in Section
11.3.
 
13.31       “Information” shall have the meaning assigned in Section 12.13(a).
 
13.32       “Intellectual Property”:  as defined in Section 4.16.
 
13.33       “Issued Stock” shall have the meaning assigned in Section 2.1(a).
 
13.34       “Knowledge.”  To the extent that any representation, warranty or
other provision in this Agreement is, by its terms, based upon or limited by the
“knowledge” of any party that is an entity, that term signifies that no
information has come to the attention of any of the president or the controller
of such party to this Agreement that would give such party actual knowledge or
actual notice that such representation or warranty or the subject matter of such
provision is not true, accurate or complete.
 
13.35       “Laws” means all federal, state, local and foreign laws, ordinances,
orders, rules and regulations (including, without limitation, those relating to
discrimination in employment, occupational safety and health, trade practices,
competition and pricing, product warranties, zoning, building and sanitation,
toxic and chemical substances, employment, retirement and labor relations,
product advertising and pollution, discharge, disposal and emission of wastes,
materials and gases into the environment which are applicable to the Business).
 
13.36       “Leases”: as defined in Section 4.11(a).
 
13.37       “Loss” means any liability, loss, damage, or expense (including,
without limitation, reasonable attorneys’ fees and costs) entitled to
indemnification pursuant to Article XI.  In no event shall Loss be defined to
include any consequential or incidental damages resulting from any Claim or
alleged to result therefrom except any that may be awarded or payable to a third
party for a Third-Party Claim.

 
-37-

--------------------------------------------------------------------------------

 
 
13.38       “Material Adverse Effect” means, with respect to Buyer or NDS, as
the case may be, any change or effect that is or is reasonably expected to be
materially adverse to the business, properties, assets, liabilities, financial
condition or results of operations of such party and its subsidiaries, taken as
a whole.
 
13.39       “Non-Competition Agreements” shall have the meaning assigned in
Section 8.2(i).
 
13.40       “Note” shall have the meaning assigned in Section 2.1(a).
 
13.41       “Panel” shall have the meaning assigned in Section 11.4(b).
 
13.39       “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).
 
13.40       “Principal Employees” shall have the meaning assigned in
Section 8.2(i).
 
13.41       “Purchase Price” shall have the meaning assigned in Section 2.1.
 
13.41       “Real Property” as defined in Section 4.10(a).
 
13.42       “Release” means any spilling, leaking, emitting, discharging,
depositing, escaping, dumping or other releasing into the environment of
Hazardous Materials, whether intentional or unintentional.
 
13.43       “Release Agreement” shall have the meaning assigned in
Section 8.2(k).
 
13.44       “Representatives” shall have the meaning assigned in Section 7.4(a).
 
13.45       “Resolution Period” shall have the meaning assigned in Section 11.4.
 
13.46       “Resignations” shall have the meaning assigned in Section 8.2(n).
 
13.47       “Securities” shall have the meaning assigned in Article VI(e).
 
13.48       “Securities Act” shall have the meaning assigned in Article IV(e).
 
13.49       “Share Offering” shall have the meaning assigned in Section 2.1(b).
 
13.50       “Stock” shall have the meaning assigned in Section 1.1.
 
13.51       “Stockholders’ Indemnified Person” shall have the meaning assigned
in Section 11.2.
 
13.52       “Sub-Agents” shall have the meaning assigned in Section 4.12(d).
 
13.53       “Subject Employee” means any current or former officer, director,
employee, or consultant who is or was employed or otherwise compensated by NDS
or otherwise in connection with the Business.

 
-38-

--------------------------------------------------------------------------------

 
 
13.54       “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes required to be
filed or delivered to any governmental authority, including any schedule or
attachment thereto, and including any amendment thereof.
 
13.55       “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax, charge, assessment or fee of any kind whatsoever
imposed by any governmental authority, including any interest, penalty, or
addition thereto, whether disputed or not.
 
13.56       “Third-Party Claim” means a claim, suit, or proceeding by a third
party with respect to which a claim is made against an Indemnified Party.
 

 
-39-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer, NDS and the Stockholders have caused this Agreement
to be executed as of the date first above written.
 



 
UNITED E-SYSTEMS, INC.
   
By: /s/ Walter R. Green, Jr.
      Walter R. Green, Jr.
      Secretary and Treasurer    
NETCOM DATA SOUTHERN CORP.
   
By: /s/ William R. Plummer
      William R. Plummer
      President    
STOCKHOLDERS OF NETCOM DATA SOUTHERN, CORP.
   
/s/ William R. Plummer
William R. Plummer  
/s/ Beverly A. Plummer
Beverly A. Plummer  
/s/ Michael Plummer
Michael Plummer





 
 

-40-